Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2003002017) in view of Sotoma (US 2019/0131711).
Regarding claims 1-3, Huff discloses in Figures 12C and 13, filter antenna, comprising:
a radiation structure (235) comprising a first antenna unit (235) stacked from top to bottom;
a filter structure (224) comprising a plurality of resonant cavities stacked from top to bottom, the plurality of resonant cavities sequentially communicating with one another in a coupling manner; and 
a feed structure (225), wherein the filter structure (224) comprises an input terminal (i.e., bottom end of 247, see Fig. 13) and an output terminal (i.e., top end of 247, see Fig. 13), the radiation structure (235) and the filter structure are stacked from top to bottom and electrically connected to each other through the output terminal, and the feed structure (225) has one end electrically connected to the input terminal of the filter structure (224) and another end connected with an external power supply (220);

Huff does not disclose the radiating structure comprising a second antenna unit coupled and provided on a side of the first antenna unit facing away from the filter structure and spaced apart from the first antenna unit; and wherein the first antenna unit and the second antenna unit are both microstrip patch antennas.
Sotoma discloses in Figure 1, the radiating structure comprising a second antenna unit (PA2) coupled and provided on a side of the first antenna unit (PA1) facing away from the filter structure (BPF) and spaced apart from the first antenna unit (PA1); and wherein the first antenna unit and the second antenna unit are both microstrip patch antennas. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the radiating structure of Huff with the radiating structure as taught by Sotoma to improve antenna bandwidth. Therefore, to employ having the radiating structure as claimed invention would have been obvious to person skill in the art.
Regarding claims 4-7, as applied to claim 1, the combination of Huff (see Fig. 13) and Sotoma (see Fig. 1) discloses, 
wherein each of the plurality of resonant cavities of the filter structure (224) comprises metal layers (239) spaced apart from one another and metalized through holes (232) that are provided in peripheries of the metal layers (239) and electrically connect the metal layers (239);
wherein each of the metal layers (239) of each of the plurality of resonant cavities is provided with coupling gaps so as to be in coupling communication with the resonant cavity adjacent thereto;
wherein the coupling gaps of two adjacent metal layers are staggered;
wherein a number of the plurality of resonant cavities is four.
Regarding claim 8, as applied to claim 4, Huff discloses in Figure 13, wherein the input terminal of the filter structure comprises a first metal probe (vertical portion 247, see Fig. 13), the output 
Regarding claim 9, Huff discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the feed structure is a microstrip feeder line. However, such difference is not patentable. Microstrip feeder line is one of well-known feeding in the art of antenna. One of such examples is the teaching of Sudo et al (US 9865928), Figure 1, microstrip feeder line (8). It would have been obvious to one having ordinary skill in the art before the time the invention was made to select feeding structure being a microstrip line, since it has been held that to be within the general skill of a worker in the art selecting a feeding structure on the basis of its suitability for the intended use as a matter of obvious design choice.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845